Exhibit 10.11 CHANGE in CONTROL Continuity AGREEMENT CHANGE IN CONTROL CONTINUITY AGREEMENT, dated as of the22ndday of September, 2016 (this “Agreement”), by and between Sun Bancorp, Inc., a New Jersey corporation (the “Company”), and Anthony J. Morris (the “Executive”). WHEREAS, the Board of Directors of the Company (the “Board”), has determined that it is in the best interests of the Company and its shareholders to assure that the Company and Sun National Bank, a wholly owned subsidiary of the Company (the “Bank”), as applicable, will have the continued dedication of the Executive, notwithstanding the possibility, threat or occurrence of a Change in Control (defined below).The Board believes it is imperative to diminish the inevitable distraction of the Executive by virtue of the personal uncertainties and risks created by a pending or threatened Change in Control and to encourage the Executive’s full attention and dedication to the Company and the Bank, as applicable, in the event of any threatened or pending Change in Control, and to provide the Executive with compensation and benefits arrangements upon a Change in Control that ensure that the compensation and benefits expectations of the Executive will be satisfied and that provide the Executive with compensation and benefits arrangements that are competitive with those of other corporations.Therefore, in order to accomplish these objectives, the Board has caused the Company and the Affiliated Entities (defined below) to enter into this Agreement.
